Case: 16-12049    Date Filed: 03/20/2017    Page: 1 of 22


                                                                            [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-12049
                           ________________________

                     D.C. Docket No. 4:14-cv-00621-RH-CAS



OCHEESEE CREAMERY LLC,

                                                   Plaintiff - Appellant,

versus

ADAM H. PUTNAM,
in his official capacity as Florida Commissioner of Agriculture,
ZACH CONLIN,
in his official capacity as Chief of Florida Bureau of Dairy Industry,

                                                   Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (March 20, 2017)
               Case: 16-12049       Date Filed: 03/20/2017      Page: 2 of 22


Before ROSENBAUM, BLACK and SENTELLE, * Circuit Judges.

BLACK, Circuit Judge:

       Ocheesee Creamery, LLC (the Creamery) appeals the district court’s grant

of summary judgment to the Florida Commissioner of Agriculture and the Chief of

the Florida Bureau of Dairy Industry, parties to this lawsuit in their official

capacities (together, the State), and the court’s denial of the Creamery’s motion for

summary judgment on the question of whether the State improperly forbade the

Creamery from selling unfortified skim milk. The Creamery contends the State

violated its First Amendment right to free speech by prohibiting the Creamery

from using the words “skim milk” to describe its product. After review, we vacate

the judgment of the district court.

                                   I. BACKGROUND

       The Creamery is a small dairy creamery located on its owners’ farm in rural

Calhoun County, Florida. It sells all-natural dairy items, including whole milk,

cream, and related items such as ice cream. It also sells all-natural skim milk,

which is a byproduct of its cream production. Consistent with standard practice,

the Creamery produces cream by causing it to rise to the top of the milk and then




       *
       Honorable David Bryan Sentelle, United States Circuit Judge for the District of
Columbia, sitting by designation.


                                              2
                Case: 16-12049       Date Filed: 03/20/2017        Page: 3 of 22


skimming it off. The leftover product is skim milk: milk that has had the fat

removed through skimming.

       Incidentally, the skimming process depletes almost all the vitamin A

naturally present in whole milk because vitamin A is fat-soluble and is thus

removed with the cream. Vitamin A levels can be restored by introducing an

additive to the resulting skim milk. The Creamery prides itself on selling only all-

natural, additive-free products, and therefore refuses to replace the lost vitamin A

in its skim milk. Its product contains no ingredients other than skim milk. The

Creamery only sells its skim milk in Florida. 1

       Florida law prohibits the sale of milk and milk products that are not Grade

“A,” which requires, among other things, that vitamin A lost in the skimming

process must be replaced. See Fla. Stat. § 502.091 (“Only Grade ‘A’ pasteurized

milk and milk products . . . shall be sold at retail to the final consumer.”); Fla. Stat.

§ 502.014(5) (authorizing Florida Department of Agriculture to adopt rules); Fla.

Admin. Code r. 5D-1.001(1) (adopting and incorporating by reference “Grade A

Pasteurized Milk Ordinance (‘PMO’), 2005 Revision, Public Health Service/Food

and Drug Administration, its Appendices and notes”); U.S. Dep’t of Health &

Human Servs., Grade “A” Pasteurized Milk Ordinance, at App’x O (2005)

(“[V]itamins A and D must be added to dairy products from which fat has been

       1
         This case concerns only its intrastate sales and no challenge is made to any federal
action or regulation.
                                                3
              Case: 16-12049     Date Filed: 03/20/2017   Page: 4 of 22


removed; such as, reduced fat, lowfat, and nonfat dairy products, in an amount

necessary to replace the amount of these vitamins lost in the removal of fat.”). The

Creamery sold its skim milk in Florida for nearly three years, beginning in 2010.

In October 2012, the State issued two stop sale orders with respect to the

Creamery’s skim milk, stating the milk lacked vitamin A. That left the Creamery

with two alternatives: add vitamin A to its skim milk or cease to sell the product.

The Creamery opted for the latter and began discarding the skim milk left over

from its cream production rather than incorporate the additives. Meanwhile, it

attempted to procure a permit to sell the unenhanced milk under Florida’s imitation

milk statute. See Fla. Stat. § 502.165. The State began negotiating with the

Creamery for the issuance of an imitation milk permit.

      Initially, the State told the Creamery it could sell its product without adding

vitamin A so long as it bore the label “imitation milk product,” but the Creamery

objected to describing its all-natural product this way. The Creamery and the State

entered into discussions with the object of finding a more suitable label for the

product that addressed the Creamery’s concerns but did not mislead consumers

into thinking the milk was Grade “A” skim milk with replenished vitamin A. By

letter dated December 11, 2013, the State informed the Creamery that “Florida law

provides that only Grade ‘A’ pasteurized milk and milk products shall be sold at

retail within the state.” It nevertheless added that it had “determined that Florida


                                          4
                Case: 16-12049        Date Filed: 03/20/2017       Page: 5 of 22


law would allow [the Creamery] to offer this product for retail sale within the

state” pursuant to the imitation milk statute if certain conditions were met, among

them that the product label read as follows: “Non-Grade ‘A’ Milk Product,

Natural Milk Vitamins Removed.” Replying in September 2014, the Creamery

insisted that the State’s proposed label was misleading because the product was in

fact skim milk, and should be labeled as such. It submitted five alternative labels,

each of which included the words “skim milk.” 2 The State responded on October

23, 2014, rejecting the Creamery’s suggestions and insisting that the skim milk be

sold under a different name. It offered a counterproposal that mirrored one of the

Creamery’s suggestions except that it substituted the term “milk product” in place

of “skim milk.” 3




       2
       The Creamery offered the following labels: (1) “PASTEURIZED SKIM MILK, NO
VITAMIN A ADDED;” (2) “PASTEURIZED SKIM MILK, NO LOST VITAMIN A
REPLACED;” (3) “PASTEURIZED SKIM MILK, MOST VITAMIN A REMOVED BY
SKIMMING CREAM FROM MILK;” (4) “NON-GRADE ‘A’ SKIM MILK, SOME MILK
VITAMINS REDUCED BY SKIMMING CREAM FROM ALL-NATURAL PASTEURIZED
MILK;” and (5) “THE STATE REQUIRES US TO CALL THIS: ‘NON-GRADE “A” MILK
PRODUCT, NATURAL MILK VITAMINS REMOVED.’ IT IS ALL-NATURAL SKIM MILK
WITH SOME VITAMIN A REMOVED BY SKIMMING CREAM FROM MILK.”
       3
           The State proposed the following label, based on the Creamery’s earlier suggestion:
“The State requires us to call this: ‘Non Grade “A” Milk Product, Natural Milk Vitamins
Removed.’ All natural milk product with vitamins removed by separating cream from milk.” In
the Creamery’s version, the second sentence used the term “skim milk” in place of “milk
product.” The Creamery asserts in its initial brief that it would “happily use” a disclaimer stating
that its skim milk does not have the same vitamins as whole milk. Brief of Appellant at 21–22 &
n.16.


                                                 5
                Case: 16-12049       Date Filed: 03/20/2017        Page: 6 of 22


           Negotiations ceased and the Creamery filed its complaint on November 20,

2014, contending the State’s refusal to allow it to call its product “skim milk”

amounted to censorship in violation of the First Amendment. 4 Cross-motions for

summary judgment, responses, and replies were filed on June 22, July 27, and

August 10, 2015, respectively. The district court granted summary judgment in

favor of the State on March 30, 2016. It reasoned that it is inherently misleading to

call a product “skim milk” if that product does not have the same vitamin content

as whole milk. The State’s refusal to allow the Creamery to use the term “skim

milk” thus withstood scrutiny under the threshold inquiry of the Central Hudson

test for commercial speech regulations. See Cent. Hudson Gas & Elec. Corp. v.

Pub. Serv. Comm’n, 447 U.S. 557, 563–64, 100 S. Ct. 2343, 2350 (1980). The



       4
          The Creamery also asserted the State unconstitutionally compelled the Creamery to use
a confusing and misleading label in violation of the First Amendment. The district court ruled
the issue was not ripe. On appeal, however, the Creamery has only argued that the State has
censored its use of the term “skim milk.” Although its statement of issues does mention the
compelled speech claim, its brief does not argue the question. The only mention of purportedly
compelled labels (the Creamery is unspecific as to which labels the State allegedly forced it to
use) takes place in furtherance of the Creamery’s argument that the State’s ban on the use of
“skim milk” fails the last two prongs of Central Hudson, discussed infra. To the extent it has
actually asserted the compelled speech claim in this litigation, it has abandoned it by failing to
argue it in its brief. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir.
2004) (“[T]he law is by now well settled in this Circuit that a legal claim or argument that has
not been briefed before the court is deemed abandoned and its merits will not be addressed.”).

         In addition, the Creamery and the State nearly agreed on a proposed label, the only
difference being that the State would have forbidden the use of the term “skim milk.” See supra
n.3. It is not clear a dispute over compelled speech would still exist, then, because there is no
remaining disagreement about the label once we have determined whether the State may prohibit
the Creamery from using the term “skim milk.”
                                                6
                Case: 16-12049         Date Filed: 03/20/2017        Page: 7 of 22


court also found that the regulation passed muster under the three remaining

prongs of Central Hudson as well.

       The sole issue on appeal is whether the State’s actions prohibiting the

Creamery’s truthful use of the term “skim milk” violate the First Amendment. 5

We hold that they do.

                                II. STANDARD OF REVIEW

       “This court reviews de novo the question of whether state restrictions on

commercial speech are constitutional.” Mason v. Fla. Bar, 208 F.3d 952, 955

(11th Cir. 2000). In reviewing a grant of summary judgment, we apply the same

       5
           Throughout the proceedings, the Creamery has litigated this case as an as-applied
challenge, notwithstanding passing references to a facial challenge in its complaint. The
Creamery appears to seek the narrowest as-applied relief available to it. See Am. Fed’n of State,
Cty. & Mun. Emps. Council 79 v. Scott, 717 F.3d 851, 863 (11th Cir. 2013) (distinguishing as-
applied and facial challenges). It does not specifically cite the offending Florida statutes or
regulations, nor explain how the statutes themselves are invalid; rather, its arguments concern
only the State’s treatment of the Creamery. See Complaint for Declaratory and Injunctive Relief
at ¶ 6 (“Plaintiff Creamery seeks declaratory and injunctive relief against Florida restrictions
on . . . the labeling of skim milk, as well as related actions taken by [the State]. These restrictions
and requirements are found in Chapter 502, Florida Statutes, and Florida Administrative Code
Chapter 5D-1.”); id. at ¶¶ 80, 91 (challenging “Florida law and the action of [the State]”); Brief
of Appellant at 11 (“The relevant Florida statutes are located in Chapter 502 and are
supplemented by Florida Administrative Code Section 5D-1.”); id. at 12 n.9 (“The meanings of
these state statutes and state regulations are not in dispute, and the statutes and regulations
themselves are long and complex. For a detailed explanation of the manner in which the
numerous relevant state statutes and state regulations fit together, see [the Creamery’s brief in
support of its motion for summary judgment].”). The closest indication of which actual
provisions of Florida law are at issue are found in the Creamery’s memorandum of law
accompanying its motion for summary judgment. There, it references Fla. Stat. §§ 502.165 and
502.181, which are Florida’s imitation milk statute and general enforcement provisions,
respectively. See Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for Summary
Judgment at 6–7, 11. No argument has been advanced as to how these statutes are
unconstitutional; the Creamery only disputes the State’s refusal to allow it to use the term “skim
milk.” Thus the only challenge is to the action of the State with respect to the Creamery in this
case, and our decision is limited to that issue.
                                                   7
               Case: 16-12049        Date Filed: 03/20/2017      Page: 8 of 22


standards as the district court and view all facts and reasonable inferences in the

light most favorable to the nonmoving party. Borgner v. Brooks, 284 F.3d 1204,

1208 (11th Cir. 2002) (citing Parks v. City of Warner Robins, 43 F.3d 609, 612–13

(11th Cir. 1995)).

                                     III. DISCUSSION

       “Commercial speech, expression inextricably related to the economic

interests of the speaker and audience, is undeniably entitled to substantial

protection under the First and Fourteenth Amendments of the United States

Constitution.”6 Mason, 208 F.3d at 955 (collecting cases). But it was not always

so. See Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 505, 101 S. Ct. 2882,

2891 (1981) (plurality opinion) (“The extension of First Amendment protections to

purely commercial speech is a relatively recent development in First Amendment

jurisprudence. Prior to 1975, purely commercial advertisements of services or

goods for sale were considered to be outside the protection of the First

Amendment.” (citing Valentine v. Chrestensen, 316 U.S. 52, 62 S. Ct. 920

(1942))). In Virginia State Board of Pharmacy v. Virginia Consumer Council,

Inc., 425 U.S. 748, 96 S. Ct. 1817 (1976), the Supreme Court decisively repudiated


       6
          Commercial speech is “a narrow category of necessarily expressive communication that
is related solely to the economic interests of the speaker and its audience . . . or that does no
more than propose a commercial transaction.” Dana’s R.R. Supply v. Att’y Gen., 807 F.3d 1235,
1246 (11th Cir. 2015) (quotations omitted). The parties agree the Creamery’s use of the term
“skim milk” to describe its product is commercial speech.


                                                8
                Case: 16-12049       Date Filed: 03/20/2017        Page: 9 of 22


the notion that commercial speech receives no First Amendment protection. Id.; cf.

Valentine, 316 U.S. at 54, 62 S. Ct. at 921 (“[T]he Constitution imposes no . . .

restraint on government as respects purely commercial advertising.”). Since that

decision and those that followed, some, but not all, commercial speech has been

held to be entitled to the protection of a form of intermediate scrutiny.

       Challenges to restrictions on commercial speech are evaluated according to

the rubric set forth by the Court in Central Hudson Gas & Electric Corp. v. Public

Service Commission. 7 447 U.S. 557, 100 S. Ct. 2343 (1980). The Central



       7
          There is some question as to whether under the Supreme Court’s decisions in Sorrell v.
IMS Health Inc. and Reed v. Town of Gilbert an analysis to determine if the restriction is content
based or speaker focused must precede any evaluation of the regulation based on traditional
commercial speech jurisprudence, and if so, whether this would alter the Central Hudson
framework. See Sorrell v. IMS Health Inc., 564 U.S. 552, 131 S. Ct. 2653 (2011); Reed v. Town
of Gilbert, 135 S. Ct. 2218 (2015). In Sorrell, the Supreme Court found the restriction at issue to
be content based but nevertheless cited, articulated, and applied the Central Hudson test. See
Sorrell, 564 U.S. at 572, 131 S. Ct. at 2667–68 (“To sustain the targeted, content-based burden
§ 4631(d) imposes on protected [commercial] expression, the State must show at least that the
statute directly advances a substantial governmental interest and that the measure is drawn to
achieve that interest.” (citing Bd. of Trs. of the State Univ. of N.Y. v. Fox, 492 U.S. 469, 480–81
109 S. Ct. 3028, 3035 (1989); Central Hudson, 447 U.S. at 566, 100 S. Ct. at 2351)); accord
Dana’s R.R. Supply, 807 F.3d at 1246 (“Content-based restrictions on certain categories of
speech such as commercial and professional speech, though still protected under the First
Amendment, are given more leeway because of the robustness of the speech and the greater need
for regulatory flexibility in those areas.”). And in Reed, the Court arguably broadened the test
for determining whether a law is content based. See Reed, 135 S. Ct. at 2227, 2230 (noting no
exceptions in stating that laws that “single[ ] out specific subject matter” are facially content
based and thus subject to strict scrutiny); see also id. at 2236–39 (Kagan, J., concurring in the
judgment) (warning that the majority’s approach glosses over exceptions in the Court’s case law
regarding the content-based determination). This Court’s recent decision in Wollschlaeger v.
Governor of Florida underscores the uncertainty. ___ F.3d ___, No. 12-14009, 2017 WL
632740 (11th Cir. Feb. 16, 2017) (en banc). There, we determined that the regulations at issue
were speaker focused and content based but ultimately applied intermediate scrutiny. Id. at *6–
*7, *10–*13 (citing and applying the Central Hudson line of cases, though not citing Central
Hudson itself). We need not wade into these troubled waters, however, because the State cannot
                                                 9
               Case: 16-12049        Date Filed: 03/20/2017        Page: 10 of 22


Hudson analysis consists of a threshold question followed by a three-prong test.8

The threshold question asks “whether the expression is protected by the First

Amendment” at all because, as noted above, some commercial speech remains

unprotected. Central Hudson, 447 U.S. at 566, 100 S. Ct. at 2351. Commercial

speech does not merit First Amendment protection and may be regulated or even

banned if (1) the speech concerns unlawful activity or (2) the speech is false or

inherently misleading. See Zauderer v. Office of Disciplinary Counsel, 471 U.S.
626, 638, 105 S. Ct. 2265, 2275 (1985) (“The States and the Federal Government

are free to prevent the dissemination of commercial speech that is false, deceptive,

or misleading or that proposes an illegal transaction.” (citations omitted));

Cable/Home Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829, 849 (11th Cir.


survive Central Hudson scrutiny, and in any event the Creamery does not argue the State’s
restriction was content based or speaker focused. Brief of Appellant at 27 n.19.
       8
           Central Hudson sometimes has been characterized as consisting of a four-prong test and
other times as a three-prong test following a threshold question. Compare Fla. Bar v. Went For
It, Inc., 515 U.S. 618, 624, 115 S. Ct. 2371, 2376 (1995) (“Commercial speech that falls into
neither of those categories [misleading speech or speech concerning unlawful activity], like the
advertising at issue here, may be regulated if the government satisfies a test consisting of three
related prongs . . . .”), and Harrell v. Fla. Bar, 608 F.3d 1241, 1269–70 (11th Cir. 2010), with
City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 435, 113 S. Ct. 1505, 1519–20
(1993) (Blackmun, J., concurring) (“Under the analysis adopted by the Central Hudson majority,
misleading and coercive commercial speech and commercial speech proposing illegal activities
are addressed in the first prong of the four-part test.”), and Borgner v. Brooks, 284 F.3d 1204,
1210 (11th Cir. 2002). We think Central Hudson is best characterized as consisting of a
threshold question and a three-prong test, and we adopt this terminology throughout this opinion.
The threshold question is really a separate inquiry, for it examines the speech to determine
whether it is protected at all, whereas the three-prong test scrutinizes the restriction to ascertain
whether it survives the intermediate scrutiny afforded to protected commercial speech. But cf.
Alexander v. Cahill, 598 F.3d 79, 88 n.5 (2d Cir. 2010) (recognizing the terminological split but
adopting the four-part locution).
                                                 10
             Case: 16-12049     Date Filed: 03/20/2017    Page: 11 of 22


1990) (“[C]ommercial speech, accorded lesser protection than other

constitutionally guaranteed expression, may be banned if it relates to illegal

activity.” (citing Central Hudson, 447 U.S. at 563–64, 100 S. Ct. at 2350));

Borgner, 284 F.3d at 1210 (“Inherently misleading or false advertising . . . may be

regulated by the state at will.” (citing In re R.M.J., 455 U.S. 191, 203, 102 S. Ct.
929, 937 (1982))).

      If the speech neither concerns unlawful activity nor is inherently misleading,

satisfying the threshold criterion and thus meriting First Amendment protection,

then the government may only regulate the speech if its restriction satisfies

intermediate scrutiny under Central Hudson’s three-prong test. In the first prong,

“we ask whether the asserted governmental interest is substantial.” Central

Hudson, 447 U.S. at 566, 100 S. Ct. at 2351. In the remaining two prongs, “we

must determine whether the regulation directly advances the governmental interest

asserted, and whether it is not more extensive than is necessary to serve that

interest.” Id. A regulation that fails to pass muster violates the First Amendment.

      With respect to both the threshold question and the three-prong test, the

burden is on the government to produce evidence to support its restriction.

Edenfield v. Fane, 507 U.S. 761, 770, 113 S. Ct. 1792, 1800 (1993) (“It is well

established that the party seeking to uphold a restriction on commercial speech

carries the burden of justifying it.” (quotation omitted)); see also Ibanez v. Fla.


                                          11
             Case: 16-12049     Date Filed: 03/20/2017   Page: 12 of 22


Dep’t of Bus. & Prof’l Regulation, 512 U.S. 136, 143, 114 S. Ct. 2084, 2089

(1994) (“The State’s burden is not slight; the ‘free flow of commercial information

is valuable enough to justify imposing on would-be regulators the costs of

distinguishing the truthful from the false, the helpful from the misleading, and the

harmless from the harmful.’” (quoting Zauderer, 471 U.S. at 646, 105 S. Ct. at

2279)). The requirement to produce evidence is essential, “otherwise ‘a State

could with ease restrict commercial speech in the service of other objectives that

could not themselves justify a burden on commercial expression.’” Miller v. Stuart,

117 F.3d 1376, 1382 (11th Cir. 1997) (quoting Rubin v. Coors Brewing Co., 514
U.S. 476, 487, 115 S. Ct. 1585, 1592 (1995)). With these precepts in mind, we

turn to Central Hudson.

A. Threshold Question

      1. Speech related to unlawful activity

      The first question under the threshold inquiry is whether the restriction is

permissible as a regulation of speech relating to unlawful conduct. The State

asserts it is because the Creamery’s skim milk is simply prohibited for sale in

Florida. If the only legal way to sell skim milk in Florida were to add vitamin A so

that the milk met the standards for a Grade “A” milk product, then banning the use

of the term “skim milk” for non-complying milk would be lawful as a restriction of




                                         12
               Case: 16-12049         Date Filed: 03/20/2017        Page: 13 of 22


speech relating to the unlawful activity of selling non-Grade “A” milk.9 See Fla.

Bar v. Went For It, Inc., 515 U.S. 618, 623–24, 115 S. Ct. 2371, 2376 (1995)

(“[T]he government may freely regulate commercial speech that concerns unlawful

activity.”); Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413
U.S. 376, 389, 93 S. Ct. 2553, 2561 (1973) (“Any First Amendment interest which

might be served by advertising an ordinary commercial proposal . . . is altogether

absent when the commercial activity itself is illegal and the restriction on

advertising is incidental to a valid limitation on economic activity.”); Central

Hudson, 447 U.S. at 563–64, 100 S. Ct. at 2350; see also Cable/Home Commc’n

Corp., 902 F.2d at 849–50 (holding that copyright infringement suit against

publisher of advocacy campaign newsletter advertising illegal de-scrambling

devices does not violate First Amendment). Put another way, the State’s action

would be a regulation of illegal conduct, not speech. See Dana’s R.R. Supply v.

Att’y Gen., 807 F.3d 1235, 1241–46, 1249 (11th Cir. 2015) (finding a law that

permitted a price differential to be charged to customers if called a discount but

that prohibited such a disparity if referred to as a surcharge regulated speech rather



       9
          If an imitation milk permit were unavailable for skim milk, it would simply be illegal to
sell the milk without replenishing the lost vitamin A, because without additives the skim milk is
not Grade “A” and as such cannot be sold in Florida. See Fla. Stat. § 502.091 (“Only Grade ‘A’
pasteurized milk and milk products . . . shall be sold at retail to the final consumer”); Plaintiff’s
Response to Defendant’s Motion for Summary Judgment at 2 (“Defendants state that the fact the
Creamery’s skim milk ‘is not Grade “A”’ is an undisputed material fact in this case. This fact is
indeed undisputed . . . .”).
                                                 13
                Case: 16-12049         Date Filed: 03/20/2017         Page: 14 of 22


than conduct and was not exempt from Central Hudson scrutiny as a restriction on

speech relating to illegal conduct).

        However, the State and the Creamery agree that in Florida vitamin-deficient

skim milk can lawfully be sold as “imitation” milk. Furthermore, the State

demonstrated its willingness to issue an imitation milk permit to the Creamery

subject to its desired labeling and has acknowledged throughout these proceedings

that the Creamery’s skim milk can be sold as imitation milk. Because all that is

being challenged is the State’s action with respect to the Creamery, we accept the

State’s contention.10

        As a result, the State has presented the Creamery with two options given the

Creamery’s unwillingness to add vitamin A: (1) sell the milk (pursuant to the


        10
           If it were illegal to sell skim milk without additives at all, then restricting the use of the
words “skim milk” would be legitimate with respect to non-complying milk because such
branding would constitute speech incidental to unlawful conduct. See Went For It, 515 U.S. at
623–24, 115 S. Ct. at 2376; Pittsburgh Press, 413 U.S. at 389, 93 S. Ct. at 2561. To that end, an
argument could be made that under Florida law, the Creamery is not entitled to an imitation milk
permit for its skim milk. See Fla. Stat. § 502.012(13) (defining “milk products” to include skim
milk); id. § 502.012(10) (defining “imitation milk and milk products” as expressly excluding
items that qualify as “milk products”); id. § 502.165(3) (authorizing permits for imitation milk
and milk products). If the Creamery could not sell its skim milk as imitation milk, there would
be no way around Florida’s prohibition on the sale of non-Grade “A” skim milk. See id.
§ 502.091. The State could thus ban the Creamery’s use of the words “skim milk” on its illegal
product.

        However, throughout this proceeding, the State has maintained both that the Creamery’s
use of the term “skim milk” was speech incident to unlawful conduct and that the Creamery’s
skim milk can be sold under the imitation milk statute. When questioned at oral argument
whether an imitation milk permit is even issuable for a milk product such as skim milk, the State
conceded it was something of “a square peg in a round hole,” but insisted a permit could be
issued, refusing to adopt the above argument.


                                                   14
                Case: 16-12049        Date Filed: 03/20/2017        Page: 15 of 22


imitation milk statute) but do not call it “skim milk;” or (2) call the product “skim

milk” but face sanctions for violating Fla. Stat. § 502.091.11 The State’s action is a

speech regulation because the only difference between the two courses of conduct

is the speech. See Dana’s R.R. Supply, 807 F.3d at 1241–46. The Creamery’s

speech “is the only behavior being targeted.” Id. at 1249; see also Abramson v.

Gonzalez, 949 F.2d 1567, 1574 (11th Cir. 1992) (“Clearly the statutes do place

restrictions on speech, for apparently anyone may currently practice

psychology . . . in Florida, but only those who have met the examination/academic

requirements of the statutes can say that they are doing so or hold themselves out

as psychologists . . . .”). As a result, the State cannot escape full Central Hudson

scrutiny by characterizing its restriction as a regulation of speech relating to

unlawful conduct because the Creamery’s conduct is not unlawful, only its speech

is.




       11
           It should be noted that Florida law does not appear to require the State to prohibit the
Creamery from using the term “skim milk;” if an imitation permit is sought, additional disclosure
is all that is needed. See Fla. Stat. § 502.181 (“It is unlawful for any person in this state to . . .
[a]dvertise, package, label, sell, or offer for sale, or cause to be advertised, packaged, labeled,
sold, or offered for sale, any imitation or substitute milk or milk product in a manner that is
untrue, deceptive, or misleading and which could cause consumers to think they are purchasing a
Grade A milk or milk product.”). This fact underscores that what we decide here is whether the
action of the State in this case is constitutional. We make no determination here as to the
constitutionality of any statute or regulation.

                                                 15
                Case: 16-12049       Date Filed: 03/20/2017       Page: 16 of 22


      2. False or inherently misleading speech

      The remaining focus of our analysis under the threshold question of Central

Hudson is whether in using the term “skim milk” the Creamery’s speech is

inherently misleading or merely potentially misleading. 12 If it is inherently

misleading, the speech is not entitled to constitutional protection. See Borgner,
284 F.3d at 1210. Regulations of speech that is only potentially misleading must

pass the three-prong Central Hudson test. Id.

      The district court held the Creamery’s use of the term “skim milk” to

describe its product was inherently misleading because it conflicted with the

State’s definition of “skim milk,” according to which the product would include

replenished vitamin A. See U.S. Dep’t of Health & Human Servs., Grade “A”

Pasteurized Milk Ordinance, at App’x O (2005) (“[V]itamins A and D must be

added to dairy products from which fat has been removed; such as, reduced fat,

lowfat, and nonfat dairy products, in an amount necessary to replace the amount of

these vitamins lost in the removal of fat.”). The court asserted that “[a] state can

recognize—and indeed deliberately create—a standard meaning of a term used to

describe a food product, including, in this instance, skim milk.”

      It is undoubtedly true that a state can propose a definition for a given term.

However, it does not follow that once a state has done so, any use of the term


      12
           The State does not argue the Creamery’s speech is false.
                                                16
             Case: 16-12049      Date Filed: 03/20/2017    Page: 17 of 22


inconsistent with the state’s preferred definition is inherently misleading. Such a

per se rule would eviscerate Central Hudson, rendering all but the threshold

question superfluous. All a state would need to do in order to regulate speech

would be to redefine the pertinent language in accordance with its regulatory goals.

Then, all usage in conflict with the regulatory agenda would be inherently

misleading and fail Central Hudson’s threshold test. Such reasoning is self-

evidently circular, and this Court has already had occasion to refute it.

      In Abramson, Florida’s professional licensure regime permitted the practice

of psychology by both licensed and unlicensed professionals, but only allowed

those holding licenses to publicly hold themselves out as such. Abramson, 949
F.2d at 1572. The defendants there made the same argument the State makes here,

namely, that “any commercial speech describing the plaintiffs as psychologists

would be false and therefore unprotected by the first amendment since the statute

defines a psychologist as someone who is licensed by the state to be a

psychologist.” Id. at 1576. We pointed out the resemblance to Peel v. Attorney

Registration and Disciplinary Commission, in which the Supreme Court rejected

Illinois’ identical argument that its definition of the term “specialist” rendered a

lawyer’s use of the term inherently misleading. Id. We explained that “[b]y

finding that the attorney in that case could legally hold himself out as a specialist in

trial practice, the Court [in Peel] necessarily held that the state’s own definition of


                                           17
             Case: 16-12049     Date Filed: 03/20/2017   Page: 18 of 22


a specialist—or here a psychologist—cannot bar those who truthfully hold

themselves out as specialists or psychologists from doing so.” Id. (citing Peel v.

Att’y Registration and Disciplinary Comm’n, 496 U.S. 91, 103–105, 110 S. Ct.
2281, 2289–90 (1990) (plurality opinion)). Accordingly, we concluded in

Abramson that we were “not bound by Florida’s definition of a psychologist.” Id.

      The same analysis applies to the State’s definition of “skim milk.” Indeed,

Peel indicates that statements of objective fact, such as the Creamery’s label, are

not inherently misleading absent exceptional circumstances. Peel, 496 U.S. at

101–102, 110 S. Ct. at 2288 (concluding the phrase “Certified Civil Trial

Specialist” was not inherently misleading in part because “[a] lawyer’s

certification by NBTA is a verifiable fact, as are the predicate requirements for that

certification,” though “if the certification had been issued by an organization that

had made no inquiry” into the matter, “the statement, even if true, could be

misleading”); see also Ibanez, 512 U.S. at 144, 114 S. Ct. at 2089 (“[A]s long as

Ibanez holds an active CPA license from the Board we cannot imagine how

consumers can be misled by her truthful representation to that effect.”); Parker v.

Commonwealth of Ky., Bd. of Dentistry, 818 F.2d 504, 510 (6th Cir. 1987) (“We

cannot agree that such terms [as orthodontics, brackets, and braces] are inherently

misleading. Such terms are not false, but actually describe procedures which a

general practicing dentist is permitted to perform under state law.”). Calling the


                                          18
              Case: 16-12049     Date Filed: 03/20/2017    Page: 19 of 22


Creamery’s product “skim milk” is merely a statement of objective fact. See, e.g.,

Skim milk, Webster’s Third New International Dictionary (1986) (defining “skim

milk” as “milk from which the cream has been taken”).

      This is not to say that a state’s definition of a term might not become, over

time and through popular adoption, the standard meaning of a word, such that

usage inconsistent with the statutory definition could indeed be inherently

misleading. But the state must present evidence to that effect, and that has not

been done here. See Edenfield, 507 U.S. at 770–71, 113 S. Ct. at 1800; Peel, 496
U.S. at 106, 110 S. Ct. at 2290 (“Given the complete absence of any evidence of

deception in the present case, we must reject the contention that petitioner’s

letterhead is actually misleading.”); Miller, 117 F.3d at 1382–83 (holding that state

had not introduced evidence to show CPA’s truthful information was in fact

misleading). But see Zauderer, 471 U.S. at 652–53, 105 S. Ct. at 2282 (holding

that where a contingency fee advertisement stated that “if there is no recovery, no

legal fees are owed by our clients,” but did not make a distinction between “legal

fees” and “costs,” state was not required to produce evidence where “the

possibility of deception is as self-evident as it is in this case”). To the contrary, the

district court went as far as to concede that it “is undoubtedly true that a typical

consumer would think ‘skim milk’ is simply milk from which the cream has been

skimmed.” Nevertheless, it maintained, the State produced a study in which


                                           19
             Case: 16-12049     Date Filed: 03/20/2017   Page: 20 of 22


consumers indicated they would “expect skim milk to include the same vitamin

content as whole milk.” But this evidence about what consumers believe to be

skim milk’s attributes does not make the Creamery’s representation that it is

selling skim milk misleading; “[u]nfamiliarity is not synonymous with

misinformation.” Mason, 208 F.3d at 957. The State’s study provides no evidence

that consumers expected anything other than skim milk when they read those

words on the Creamery’s bottles, the State’s alternative definition notwithstanding.

We are not bound by such a definition. See Abramson, 949 F.2d at 1576. The

Creamery’s use of the words “skim milk” to describe its skim milk is not

inherently misleading.

B. Intermediate Scrutiny

      As the Creamery’s label does not concern unlawful activity and is not

inherently misleading, the Creamery’s commercial speech merits First Amendment

protection. Accordingly, the State’s speech restriction is subject to intermediate

scrutiny under the remainder of the Central Hudson test.

      As to the first prong, the State and the Creamery agree the State has a

substantial interest in combating deception and in establishing nutritional standards

for milk. We assume, without deciding, that such interests are valid under

intermediate scrutiny. In addition, we do not address the second prong of Central

Hudson, regarding whether the State has shown its restriction directly and


                                         20
               Case: 16-12049       Date Filed: 03/20/2017       Page: 21 of 22


materially advances its interests, because the measure is clearly more extensive

than necessary to achieve its goals.

       Indeed, the State has introduced no evidence at all on the third prong of

Central Hudson. The record makes clear that numerous less burdensome

alternatives existed and were discussed by the State and the Creamery during

negotiations that would have involved additional disclosure without banning the

term “skim milk.” 13 See Abramson, 949 F.2d at 1577 (“[W]hen the first

amendment is at issue, ‘the preferred remedy is more disclosure, rather than less.’”

(quoting Bates v. State Bar of Ariz., 433 U.S. 350, 375, 97 S. Ct. 2691, 2704–2705

(1977))). There can be little question the State failed to show its remedy was “not

more extensive than is necessary to serve [its] interest.” Central Hudson, 447 U.S.

at 566, 100 S. Ct. at 2351.

       It is true, as the State contends, that the final prong of Central Hudson does

not require it to show its measure was the least restrictive means of achieving its

goal. See Borgner, 284 F.3d at 1213 (“We do not require that the regulation at

issue be the least restrictive means available to accomplish the state’s objective.

Rather, we merely require ‘a fit between the legislature’s ends and the means

chosen to accomplish those ends—a fit that is not necessarily perfect, but


       13
          For example, the Creamery indicated it was amenable to a label that would have
included the following disclaimer: “It [the milk] is all-natural skim milk with some vitamin A
removed by skimming cream from milk.” See supra n.2.
                                               21
              Case: 16-12049    Date Filed: 03/20/2017    Page: 22 of 22


reasonable.’” (quoting Bd. of Trs. of the State Univ. of N.Y. v. Fox, 492 U.S. 469,

480, 109 S. Ct. 3028, 3035 (1989))). Nevertheless, the State was unable to show

that forbidding the Creamery from using the term “skim milk” was reasonable, and

not more extensive than necessary to serve its interest. It “disregard[s] far less

restrictive and more precise means”—for example, allowing skim milk to be called

what it is and merely requiring a disclosure that it lacks vitamin A. Fox, 492 U.S.

at 479, 109 S. Ct. at 3034 (quotation omitted). The State’s mandate was clearly

more extensive than necessary to serve its interest in preventing deception and

ensuring adequate nutritional standards.

                                 IV. CONCLUSION

       For the foregoing reasons, the State has not carried its burden and is not

entitled to summary judgment with respect to its prohibition of the Creamery’s use

of the term “skim milk.” We therefore VACATE the judgment and REMAND to

the district court.




                                           22